 


117 HR 1703 EH: National Children’s Museum Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 1703 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To amend title 40, United States Code, to require the Administrator of General Services to enter into a cooperative agreement with the National Children’s Museum to provide the National Children’s Museum rental space without charge in the Ronald Reagan Building and International Trade Center, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Children’s Museum Act. 2.National Children’s Museum (a)FindingsCongress finds that— 
(1)the Museum and Library Services Act of 2003 (Public Law 108–81) designated the Capital Children’s Museum, the predecessor to the National Children's Museum, as the National Children’s Museum; (2)the National Children’s Museum operates under section 501(C)(3) of the Internal Revenue Code of 1986 and is organized under the laws of the District of Columbia; 
(3)the mission of the National Children’s Museum is to inspire children to care about and change the world; and  (4)the National Children’s Museum is located in the federally owned Ronald Reagan Building and International Trade Center. 
(b)National Children’s MuseumChapter 67 of title 40, United States Code, is amended by adding at the end the following:  6735.National Children’s Museum (a)In general Not later than 30 days after the date of enactment of this section, the Administrator of General Services shall enter into a cooperative agreement with the National Children’s Museum for the operation of the National Children’s Museum in the approximately 32,369 square feet of space commonly known as suite C–001 (hereinafter referred to as the Space) of the Ronald Reagan Building and International Trade Center for the duration of the retail space license agreement between Trade Center Management Associates, LLC, or a successor entity, and the Museum, dated December 4, 2017, including any exercised renewal options. 
(b)ContentsThe cooperative agreement under subsection (a) shall include provisions that— (1)require, for the period in which the General Services Administration owns or controls the Space, the General Services Administration to provide rent for the Space;  
(2)terminate such agreement if— (A)the Museum does not continue to qualify as a nonprofit organization under section 501(c)(3) of the Internal Revenue Code of 1986; and  
(B)the Museum no longer uses the Space as a children’s museum; and (3)prohibits the Museum from transferring the interest in such agreement.  
(c)Source of fundsTo carry out this section, the Administrator shall use funds derived from— (1)the Pennsylvania Avenue Development Corporation fund; or 
(2)the International Trade Center fund. (d)ReportThe cooperative agreement under subsection (a) shall require the National Children’s Museum to submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate an annual report on the operations and finances of the Museum. . 
(c)Clerical amendmentThe analysis for chapter 67 of title 40, United States Code, is amended by adding at the end the following:   6735. National Children’s Museum.. 3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Passed the House of Representatives June 15, 2021.Cheryl L. Johnson,Clerk.

